               Case 1:19-bk-14708-SDR                            Doc 5 Filed 11/05/19 Entered 11/05/19 09:14:15                  Desc
                                                                 Main Document    Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                     Kenneth Scott Nolan
                              First Name                    Middle Name              Last Name

 Debtor 2                     Kimberly Renee Nolan
 (Spouse if, filing)          First Name                    Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally                                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2017 Ford Truck F250 52,000                              Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Location: 866 Post Oak Road,
                   Ringgold GA 30736


    Creditor's         Chase Auto Finance                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2017 Ford Escape 10,000 miles                            Reaffirmation Agreement.
    property       Location: 866 Post Oak Road,                             Retain the property and [explain]:
    securing debt: Ringgold GA 30736

                          son's car and he pays for it


    Creditor's         David Vaughn                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:19-bk-14708-SDR                               Doc 5 Filed 11/05/19 Entered 11/05/19 09:14:15                      Desc
                                                                 Main Document    Page 2 of 4

 Debtor 1      Kenneth Scott Nolan
 Debtor 2      Kimberly Renee Nolan                                                                   Case number (if known)


    Description of      personal loan secured by 2016                       Reaffirmation Agreement.
    property            Husqvarna zero turn, Yamaha                         Retain the property and [explain]:
    securing debt:      2004 Golf Cart, GB Vacuum
                        SYstem, Greenlee Tugger
                        System, 30 assorted guns,
                        Greenlee Hydraulic Knock Out
                        Set,


    Creditor's     First Volunteer Bank                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      866 Post Oak Road Ringgold,                         Reaffirmation Agreement.
    property            GA 30736 Catoosa County                             Retain the property and [explain]:
    securing debt:



    Creditor's     First Volunteer Bank                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2006 Ford Van 160,000 miles                              Reaffirmation Agreement.
    property       Location: 866 Post Oak Road,                             Retain the property and [explain]:
    securing debt: Ringgold GA 30736



    Creditor's     First Volunteer Bank                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2006 Chevy Truck 150,000 miles                           Reaffirmation Agreement.
    property       Location: 866 Post Oak Road,                             Retain the property and [explain]:
    securing debt: Ringgold GA 30736



    Creditor's     GM Financial                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2017 Chevy Truck 45,000 miles                       Reaffirmation Agreement.
    property            Location: 866 Post Oak Road,                        Retain the property and [explain]:
    securing debt:      Ringgold GA 30736



    Creditor's     GM Financial                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2017 GMC Yukon Denali 28,000                             Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Location: 866 Post Oak Road,
                   Ringgold GA 30736


    Creditor's     La Z Boy Furniture/ Synchroncy                           Surrender the property.                            No
    name:          Bank                                                     Retain the property and redeem it.
                                                                                                                               Yes
                                                                            Retain the property and enter into a


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 1:19-bk-14708-SDR                               Doc 5 Filed 11/05/19 Entered 11/05/19 09:14:15                                Desc
                                                                 Main Document    Page 3 of 4

 Debtor 1      Kenneth Scott Nolan
 Debtor 2      Kimberly Renee Nolan                                                                   Case number (if known)


    Description of      chair recliner                                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     One Main Financial                                       Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2007 Ford Van 150,000 miles                         Reaffirmation Agreement.
    property            Location: 866 Post Oak Road,                        Retain the property and [explain]:
    securing debt:      Ringgold GA 30736



    Creditor's     Systems & Services Technologies,                         Surrender the property.                                     No
    name:          Inc.                                                     Retain the property and redeem it.
                                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of      866 Post Oak Road Ringgold,                         Reaffirmation Agreement.
    property            GA 30736 Catoosa County                             Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:19-bk-14708-SDR                               Doc 5 Filed 11/05/19 Entered 11/05/19 09:14:15               Desc
                                                                 Main Document    Page 4 of 4

 Debtor 1      Kenneth Scott Nolan
 Debtor 2      Kimberly Renee Nolan                                                                  Case number (if known)


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Kenneth Scott Nolan                                                      X /s/ Kimberly Renee Nolan
       Kenneth Scott Nolan                                                             Kimberly Renee Nolan
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 5, 2019                                                 Date    November 5, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
